           Case 1:21-cv-01380-NONE-GSA Document 6 Filed 09/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     MORRIS LEE LOVE,                               1:21-cv-01380-GSA-PC
12
                                                    ORDER FOR CLERK TO RANDOMLY
13                 Plaintiff,                       ASSIGN DISTRICT JUDGE TO THIS
                                                    CASE
14         vs.
                                                    FINDINGS AND RECOMMENDATIONS,
15   SHAFFER, et al.,                               RECOMMENDING THAT PLAINTIFF’S
                                                    MOTION TO PROCEED IN FORMA
16                Defendants.                       PAUPERIS BE DENIED
                                                    (ECF No. 2.)
17
                                                    OBJECTIONS, IF ANY, DUE IN 14 DAYS
18

19

20   I.      FINDINGS
21           Morris Lee Love (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
22   action pursuant to 42 U.S.C. § 1983. On September 15, 2021, Plaintiff filed the Complaint
23   commencing this action together with a motion to proceed in forma pauperis pursuant to 28
24   U.S.C. § 1915. (ECF Nos. 1, 2.)
25           In his motion to proceed in forma pauperis, Plaintiff reports that he has $8,000.00 cash.
26   (ECF No. 2 at 2 ¶ 4.) Accordingly, the court finds that Plaintiff can afford the $402.00 filing fee.
27   Therefore, Plaintiff’s motion to proceed in forma pauperis should be denied and Plaintiff
28   required to pay the statutory filing fee of $402.00 for this action in full.

                                                       1
             Case 1:21-cv-01380-NONE-GSA Document 6 Filed 09/21/21 Page 2 of 2



 1   II.      ORDER, RECOMMENDATIONS, AND CONCLUSION
 2            The Clerk is directed to randomly assign a district judge to this case;
 3            and
 4            Based on the foregoing, IT IS HEREBY RECOMMENDED that:
 5            1.     Plaintiff’s motion to proceed in forma pauperis, filed on September 15, 2021, be
 6                   DENIED; and
 7            2.     Plaintiff be required to pay the $402.00 filing fee for this action in full.
 8            These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
10   (14) days after the date of service of these findings and recommendations, Plaintiff may file
11   written objections with the court.       Such a document should be captioned “Objections to
12   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
13   objections within the specified time may waive the right to appeal the District Court’s order.
14   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
15
     IT IS SO ORDERED.
16

17         Dated:   September 20, 2021                                 /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                       2
